            Case 1:20-cv-03715-APM Document 52 Filed 12/31/20 Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


    State of Colorado, et al.,

                                 Plaintiffs,           Case No. 1:20-cv-03715-APM

    v.                                                 HON. AMIT P. MEHTA

    Google LLC,

                                 Defendant.


                                DEFENDANT’S RESPONSE TO
                           PLAINTIFFS’ MOTION TO CONSOLIDATE

          Defendant Google LLC (“Google”) hereby submits its response to the motion of

Plaintiffs State of Colorado, et al. to consolidate the above-captioned case with United States, et

al. v. Google LLC, No. 1:20-cv-03010-APM (the “DOJ Action”) pursuant to Rule 42(a)(1) of the

Federal Rules of Civil Procedure (the “Motion to Consolidate”) (ECF 5).

          Google agrees that consolidation of this case with the DOJ Action is appropriate for

pretrial purposes, including discovery and all related proceedings, but the Plaintiffs’ request to

consolidate their case with the DOJ Action for trial is premature and should be denied without

prejudice. Accordingly, Google respectfully requests that the Court enter the enclosed order

consolidating this case with the DOJ Action for pretrial purposes while reserving on the question

of whether a consolidated trial is appropriate.1




1
  According to the Plaintiffs, the “DOJ consents to consolidation for purposes of discovery and
takes no position on consolidation for trial at this time.” Motion to Consolidate at 1.

                                                   1
         Case 1:20-cv-03715-APM Document 52 Filed 12/31/20 Page 2 of 4




       A.        Google Agrees the Actions Should Be Consolidated for Pretrial Purposes.

       Based on the allegations in the Plaintiffs’ Complaint (ECF 3), it is apparent that this case

and the DOJ Action “involve a common question of law or fact,” such that the Court may

exercise its discretion to “consolidate the actions” and “issue any other orders to avoid

unnecessary cost or delay.” Fed. R. Civ. P. 42(a); see En Fuego Tobacco Shop LLC v. FDA, 356

F. Supp. 3d 1, 9 (D.D.C. 2019) (observing that “[d]istrict courts enjoy substantial discretion in

deciding whether and to what extent to consolidate cases”). It will be far more efficient for the

Court, the parties, and non-party witnesses if discovery is coordinated across these two cases,

and consolidation will further that objective. See Clayton v. District of Columbia, 36 F. Supp. 3d

91, 94 (D.D.C. 2014) (explaining that “[i]n considering whether to consolidate actions,” a court

should consider, among other things, “whether judicial efficiency is best served by

consolidation”).

       Consistent with the Court’s direction at the December 18, 2020 status conference in the

DOJ Action and the Court’s subsequent Minute Order, Google is in the process of conferring

with the Plaintiffs regarding application of the Stipulated Protective Order (DOJ Action ECF 84),

the Scheduling and Case Management Order (DOJ Action ECF 85), and the Stipulation and

Order Regarding Discovery Procedure (DOJ Action ECF 86) to the present case. Google and the

Plaintiffs will file a report on January 19, 2021 summarizing the status of those discussions. See

Dec. 18, 2020 Status Conf. Tr. at 66:10–16 (noting that the Court will “hold off on entering a

consolidation order with respect to discovery until [the Court] hear[s] further from [the parties]”

and that “if there’s no objection to the scope or the terms of the protective order, then what [the

Court] would propose to do is simply enter an order consolidating discovery and then subject all

of the parties in the Colorado case to the protective order that’s been formulated in the U.S. v.

Google case”).
                                                 2
         Case 1:20-cv-03715-APM Document 52 Filed 12/31/20 Page 3 of 4




       B.      Consolidation for Trial Is Premature at This Early Stage.

       Although these cases should be consolidated for pretrial purposes, the Plaintiffs’ request

for a consolidated trial is premature, and the Court should wait until after the close of discovery

and summary judgment to address that issue. The Plaintiffs allege that they are asserting

“additional claims” and “a broader range of … conduct” than the plaintiffs in the DOJ Action.

Compl. (ECF 3) ¶ 17; see also id. ¶ 56 n.3 (observing that the “search advertising market defined

in the DOJ Complaint” is different from the “general search advertising market” alleged by the

Plaintiffs). Evaluating the extent to which any differences in claims or evidence require separate

trial proceedings should be made after the Court assesses whether such claims (and the DOJ’s

claims) survive summary judgment.

       Under these circumstances, the Court can and should consolidate the cases for pretrial

purposes, including discovery and all related proceedings, while reserving judgment on whether

to consolidate them for trial. See, e.g., In re First Databank Antitrust Litig., 205 F.R.D. 408, 409

(D.D.C. 2002) (noting that the court “consolidated the eight private actions for pretrial purposes

pursuant to Fed. R. Civ. P. 42(a)”); Eastman Chem. Co. v. AlphaPet Inc., Nos. 09-cv-971-LPS-

CJB & 11-cv-702-LPS, 2011 WL 7121180, at *9 (D. Del. Dec. 29, 2011) (concluding that two

“cases should be consolidated solely for pretrial purposes” and “declin[ing] to rule on whether

the cases should be consolidated for purposes of trial” in view of “the many contingencies that

could occur over the intervening months that might impact whether these cases should be tried

jointly or separately”); Bruce Foods Corp. v. SK Foods, LP, Nos. 2:09-cv-00027-MCE-EFB, et

al., 2009 WL 10691163, at *2 (E.D. Cal. Mar. 12, 2009) (consolidating four antitrust cases “for

pretrial purposes only” and explaining that “the Court need not adjudicate at this time whether

complete consolidation should be ordered” because “consolidation for all purposes may be

inappropriate should discovery reveal circumstances making a joint trial unfeasible” and “there is
                                                 3
         Case 1:20-cv-03715-APM Document 52 Filed 12/31/20 Page 4 of 4




no downside for deferring any final decision on complete consolidation until more complete

information is obtained”).

       For these reasons, Google respectfully requests that the Court enter the enclosed order

consolidating this case with the DOJ Action for pretrial purposes and denying the Plaintiffs’

request to consolidate the cases for trial without prejudice to renewing it after the close of

discovery and summary judgment.



Dated: December 31, 2020                       Respectfully submitted,

                                               WILLIAMS & CONNOLLY LLP

                                                By: /s/ John E. Schmidtlein
                                                John E. Schmidtlein (D.C. Bar No. 441261)
                                                Benjamin M. Greenblum (D.C. Bar No. 979786)
                                                Colette T. Connor (D.C. Bar No. 991533)
                                                725 12th Street, NW
                                                Washington, DC 20005
                                                Tel: 202-434-5000
                                                jschmidtlein@wc.com
                                                bgreenblum@wc.com
                                                cconnor@wc.com

                                                WILSON SONSINI GOODRICH & ROSATI P.C.
                                                Susan A. Creighton (D.C. Bar No. 978486)
                                                Franklin M. Rubinstein (D.C. Bar No. 476674)
                                                1700 K Street, NW
                                                Washington, DC 20006
                                                Tel: 202-973-8800
                                                screighton@wsgr.com
                                                frubinstein@wsgr.com

                                                ROPES & GRAY LLP
                                                Mark S. Popofsky (D.C. Bar No. 454213)
                                                2099 Pennsylvania Avenue, NW
                                                Washington, DC 20006
                                                Tel: 202-508-4624
                                                mark.popofsky@ropesgray.com

                                                Counsel for Defendant Google LLC

                                                  4
